DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election of Invention I (claims 1-3, 6, 9, 10, 15, 17-19, 22, and 24) in the reply filed on 03/11/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 27, 28, 30-32, 35, 38, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-3, 6, 9, 10, 15, 17-19, 22, and 24 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objection
4.	Claim 3 is objected to for misspelling “Bacullus subtilis”, which should be written as Bacillus subtilis.  Appropriate correction is required. 



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 6, 9, 10, 15, 17, 19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US20180044291 (02/15/2018; PTO 892) in view of US Patent 7208303 (04/24/2007; PTO 892), US Patent 5126256 (06/30/1992; PTO 892)

	US20180044291 teaches a recombinant bacterial cell (recombinant E.coli; paragraph [0646]) comprising one or more isolated nucleic acids engineered to express (expression constructs; paragraphs (0018), [0645]): (i) a fusion protein comprising a TxtE enzyme linked to a catalytic domain of a CYP102A 1 (P450BM3) reductase enzyme via an amino acid linker sequence that is between 14 and 27 amino acids in length (fusion protein comprising a TxtE enzyme linked to a catalytic domain of a CYP102A 1 (P450BM3) reductase enzyme via a linker that is 6-16 amino acids long; abstract; paragraphs (0007), [0016)-(0018]).  US201800044291 also teaches that FIG. 1 shows TxtE catalyzes an aromatic nitration reaction on the C4 of L-tryptophan indole ring,  where O2 and NO act as co-substrates and nicotinamide adenine dinucleotide phosphate (NADPH) is consumed and recycled with glucose dehydrogenase (GDH) in the reaction (paragraph [0440]).  The teachings of the reference differ from the claims in that the recombinant bacterial cell does not comprise nitric oxide synthase.

	US Patent 7208303 teaches a recombinant bacterial cell engineered to express a nitric oxide synthase (NOS) enzyme including Bacillus subtilis NOS (see entire patent and claims especially column 16, lines 3-14; and FIGs. 2, 6A-6B).

	US Patent 5126256 teaches the Bacillus megaterium glucose dehydrogenase, DNA encoding said glucose dehydrogenase, vector comprising said DNA encoding said glucose dehydrogenase, and transformed microorganism including E. coli comprising said vector (see entire patent and claims especially claims 1-6)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by modifying the recombinant bacterial cell of 20180044291 to express the nitric oxide synthase of US Patent 7208303 and the glucose dehydrogenase of US Patent 5126256.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have a recombinant bacterial cell that can produce nitrated aromatic molecules.  It would have been obvious to one of ordinary skill in the art to make a composition as recited in claim 19 , 22, and 24 comprising the recombinant bacterial cell, bacterial culture media, amino acids of claim 22, and nitrated tryptophan or a nitrated tryptophan analogue of claim 24 which can be used to produce nitrated aromatic molecules.   It would have been obvious to one of ordinary skill in the art to have the nucleic acid encoding NOS and nucleic acid encoding GDH to be located on the same plasmid recited in claim 9 and the plasmid transformed into the recombinant bacterial cell of 20180044291 as routine optimization and/or as desired to have optimal expression of the NOS and GDH.  It would have been obvious to one of ordinary skill in the art to have the isolated nucleic acid engineered to express the fusion protein is located on a plasmid that does not contain an isolated nucleic acid engineered to express the NOS enzyme or an isolated nucleic acid engineered to express the GDH enzyme recited in claim 10 as routine optimization and/or as desired to have optimal expression of the fusion protein.  It would have been obvious to one of ordinary skill in the art to further genetically modify the recombinant bacterial cell to lack expression of one or more of the following genes of traA, trpR, tyrA, and pheA recited in claim 15 as routine optimization and/or as desired to have optimal production of nitrated aromatic molecules by the recombinant bacterial cell.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because transforming recombinant bacterial cells with nucleic acids encoding enzymes are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 1, 3, 6, 9, 10, 15, 17, 19, 22, and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent 10138205 (11/27/2018; PTO 892) in view of US Patent 7208303 (04/24/2007; PTO 892), US Patent 5126256 (06/30/1992; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

US Patent 10138205 teaches a recombinant bacterial cell including recombinant E.coli comprising one or more isolated nucleic acids engineered to express (i) a fusion protein comprising a TxtE enzyme linked to a catalytic domain of a CYP102A 1 (P450BM3) reductase enzyme via an amino acid linker sequence that is between 14 and 27 amino acids in length (fusion protein comprising a TxtE enzyme linked to a catalytic domain of a CYP102A 1 (P450BM3) reductase enzyme via a linker that is 6-16 amino acids long; abstract). *?US Patent 10138205 also teaches that FIG. 1 shows TxtE catalyzes an aromatic nitration reaction on the C4 of L-tryptophan indole ring,  where O2 and NO act as co-substrates and nicotinamide adenine dinucleotide phosphate (NADPH) is consumed and recycled with glucose dehydrogenase (GDH) in the reaction.  The teachings of the reference differ from the claims in that the recombinant bacterial cell does not comprise nitric oxide synthase.

The teachings of US Patent 7208303 and US Patent 5126256 have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by modifying the recombinant bacterial cell of the patent to express the nitric oxide synthase of US Patent 7208303 and the glucose dehydrogenase of US Patent 5126256.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have a recombinant bacterial cell that can produce nitrated aromatic molecules.  It would have been obvious to one of ordinary skill in the art to make a composition as recited in claim 19 , 22, and 24 comprising the recombinant bacterial cell, bacterial culture media, amino acids of claim 22, and nitrated tryptophan or a nitrated tryptophan analogue of claim 24 which can be used to produce nitrated aromatic molecules.   It would have been obvious to one of ordinary skill in the art to have the nucleic acid encoding NOS and nucleic acid encoding GDH to be located on the same plasmid recited in claim 9 and the plasmid transformed into the recombinant bacterial cell as routine optimization and/or as desired to have optimal expression of the NOS and GDH.  It would have been obvious to one of ordinary skill in the art to have the isolated nucleic acid engineered to express the fusion protein is located on a plasmid that does not contain an isolated nucleic acid engineered to express the NOS enzyme or an isolated nucleic acid engineered to express the GDH enzyme recited in claim 10 as routine optimization and/or as desired to have optimal expression of the fusion protein.  It would have been obvious to one of ordinary skill in the art to further genetically modify the recombinant bacterial cell to lack expression of one or more of the following genes of traA, trpR, tyrA, and pheA recited in claim 15 as routine optimization and/or as desired to have optimal production of nitrated aromatic molecules by the recombinant bacterial cell.  



Conclusion

9.	Claim 18 is allowed

10.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652